ROBERT P. RUSSELL, Corporation Counsel Milwaukee County
You have asked my opinion whether a court commissioner may be the officiating person for a marriage under Wisconsin law. The answer is "no."
Section 245.16, Stats., provides in part:
      ". . . The following are duly authorized to be officiating persons: *Page 9
"* * *
"(4) Any judge of a court of record."
No specific mention is made of court commissioners.
The former statute, sec. 245.05, Stats. (1957), read in part:
      "Marriages may be solemnized by any justice of the peace, police justice, municipal judge or court commissioner in the county in which he is elected or appointed, and throughout the state by any judge of a court of record . . . ."
The present wording of the statute was created by ch. 595, Laws of 1959. A Legislative Council note accompanying ch. 595, Laws of 1959, reads:
      "This is a restatement of Wis. Stat. 1957, secs. 245.05, 245.60 and 245.12. In order to lend greater dignity to a civil ceremony the proposed section permits only a judge of a court of record to perform the ceremony, and attending witnesses must be adults."
The legislature intended that only judges of courts of record and not court commissioners be allowed to officiate at marriage ceremonies. This intention is particularly clear because of the distinction made in the prior statute between court commissioners and judges of courts of record.
The conclusion is consistent with the failure of passage of 1973 Assembly Bill 551, which would have added a fifth subsection to sec. 245.16, Stats., specifically naming court commissioners as persons authorized to perform marriages, and would also have added a new subsection to sec. 252.15. Stats. (which lists the powers and duties of court commissioners), stating that court commissioners may solemnize marriages. Since the current sec.252.15 contains no reference to court commissioners acting as officiating persons in marriage ceremonies, they may not do so.
BCL:GS *Page 10